DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on 05/08/2020. It is noted, however, that applicant has not filed a certified copy of the IT102020000010294 application as required by 37 CFR 1.55.

Claim Objections
Claims 2-9 are objected to because of the following informalities: 
Regarding claims 2-9, the preamble “The support member for air pipes” should read --The support member for air-carrying pipes-- for consistency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“stabilizing members” in claims 1 and 10;
	“fixing means” in claim 3;
	“a pair of semi-elements” in claim 8; and 
	“means of a continuity element” in claim 9;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
In paras. [0044]-[0045], the specification discloses that the “stabilizing member” 11, 13 can have a substantially flat terminal portion, that is having a constant thickness, much smaller than its planar extension. The thickness of the first 11 and second stabilizing members 13 can be comprised between 1.5 and 4mm, making the support member 10 suitable to be inserted and clamped in most sliding guides G1, G2 for portions of windows M1 or rolling shutters M2, reducing to a minimum the play between the support member 10 and the frame F of the window W. However, other than having the substantially flat terminal portion with the thickness between 1.5m and 4mm (of what?), no specifically defined structure is disclosed in the specification;
The “fixing means” has no corresponding structure disclosed in the specification;
The “pair of semi-elements” appears to corresponds to the “half-elements” 36a, 36b, in para. [0083]. However, the “half-elements” 36a, 36b includes an element, i.e. a portion 40a, 40b, which does not have a specifically defined structure disclosed in the specification; and
The “means of a continuity element” appears to correspond to just “a continuity element” 42 having attachment means 32 and a central section 44 from which the association element 46 project in an opposite direction and is a substantially symmetrical manner in paras. [0088]-[0089] and [0094]-[0095]. However, the “continuity element” includes the central section and which has no specifically defined structure disclosed in the specification. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10
Regarding claim 1 and 10, claims 1 and 10 recite the limitation “…stabilizing members configured to be inserted in and cooperate with sliding guides…” or “…stabilizing member…are inserted into respective guides”. The term “member” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique by which the stabilizing members are inserted in and cooperate with sliding guides or inserted into respective guides. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of being configured to be inserted in and cooperated with sliding guides or being inserted into respective guides. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim.

Regarding claim 3, claim 3 recites the limitation “fixing means to stabilize the position of said second module…” in line 5. The term The term “means” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique by which the fixing means stabilizes the position of said second module. A mere restatement of the function does not suffice as a statement of structure. 

Regarding claim 8, claim 8 recites the limitation “a pair of semi-elements…for clamping opposite surfaces” in line 2. The term The term “element” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, recites elements that do not have specifically-defined structures but instead recites functions performed by structures disclosed in the specification. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of clamping opposite surfaces. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim.

Regarding claim 9, claim 9 recites the limitation “means of a continuity element with attachment means for engaging said slots” in line 2. The term The term “means” or “element” 

Claims 2 and 4-7 are rejected to as being dependent upon rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are 
Regarding claim 1, claim 1 recites the limitation “the air pipe” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, claim 1 recites “said at least one second module is continuously mobile with respect to said first module to make the length of said support member modifiable” which renders the claim indefinite because the metes and bounds of the claim are not clear. Is the length of said support member continuously changing due to said at least one second module being continuously mobile? Please provide clarification.

Regarding claim 2, claim 2 recites the limitation “said at least one first module” in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 2, claim 2 recites “respective first sliding means and second sliding means which can be associated with each other thanks to the complementarity of their shape” which renders the claim indefinite because the metes and bounds of the claim are not clear. It is unclear how thanking the complementarity of their shape is defining the structures of respective first sliding means and second sliding means. Please provide clarification.

Regarding claims 2-3, claims 2-3 recite the limitation “said second module”.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 4, claim 4 recites “said stabilizing members are integrated in said first module and second module” which renders the claim indefinite because it is unclear if the 

Regarding claim 4, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Regarding claim 6, claim 6 recites “said adapter elements can be associated thanks to the complementarity of their shape with respective sliding means” which renders the claim indefinite because the metes and bounds of the claim are not clear. It is unclear how thanking the complementarity of their shape is defining the structures of said adapter elements. Please provide clarification.

Regarding claim 8, claim 8 recites the limitation “the two sides” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 8, claim 8 recites the limitation “said at least one first module” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 8, claim 8 recites the limitation “said second module” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 9, claim 9 recites the limitation “said slots” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 9, claim 9 recites “means of a continuity element provided with attachment means for engaging said slots” which renders the claim indefinite because the metes and bounds of the claim are not clear. The specification discloses “The at least one hole 28 cooperates, during use, with the groove 26 to allow known attachment means (not shown) to stabilize the position of the second module 14 with respect to the first module 12” in para. [0059], but the specification also discloses “the first module 12 and the second module 14 can be provided with through slots 34, made to associate with the respective attachment means possibly provided in the adapter elements 30 (fig. 9)” in para. [0088]. Therefore, one of ordinary skill in the art at the time of the invention would not understand the scope of the claimed invention when read in light of the specification. Are both attachment means the same so that they are made to associate with the first module and at least one second module, or at least one second module and another second module? Or Are they two different parts? Please provide clarification. 

Regarding claim 10, claim 10 recites the limitation “said second module” which renders the claim indefinite because it is unclear if the second module is referring to said at least one second module or if there is a “second” second module. For examination purposes, the second module will be interpreted as --the at least one second module--.

Claim limitations “stabilizing members”, “fixing means”, “a pair of semi-elements” and “means of a continuity element” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claims 5 and 7 are rejected to as being dependent upon rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zemborain et al. (US 2019/0212028 Al), Zemborain.
Regarding claim 1,  Zemborain teaches a support member (205) for air-carrying pipes (203) of portable air conditioners (201) which can be applied to windows (see at least fig. 2), which comprises a first module (207) provided with a slit made (208) to accommodate the air pipe (203) and at least one second module (215) made to be coaxially sliding on said first module (207) , wherein said at least one second module (215) is continuously mobile with respect to said first module (207) to make the length of said support member modifiable and wherein said first module (207) and said at least one second module (215) are provided, in correspondence with respective ends (i.e. ends/edges of the first module and the at least one of 

Regarding claim 2, Zemborain teaches the support member for air pipes as in claim 1 as discussed above, wherein said first module (207) and said at least one second module (215) have respective first sliding means and second sliding means which can be associated with each other thanks to the complementarity of their shape which, during use, provide to take a first sliding surface of said at least one first module (207) to face a second sliding surface of said second module (215; see at least fig. 3; para. [0034]).

Regarding claim 3, Zemborain teaches the support member for air pipes as in claim 2 as discussed above, comprising clamping members (at least 210) configured to clamp said first module (207) and said second module (215) into a reciprocal stable position, said clamping members (210) comprising a groove (see at least fig. 4; with an insert 212) provided on said second sliding surface and at least one hole (see at least fig. 4 and para. [0029]), provided on said first sliding surface (see at least fig. 3a; where the body 207 has a rectangular cutout to receive a lever 209), and configured to cooperate, during use, with said groove to allow fixing means to stabilize the position of said second module (215) with respect to said at least one first module (207; see at least para. [0029]).

Regarding claim 10, Zemborain teaches a method to install a support member (205) for air pipes (203) on a window (see at least fig. 2), wherein the method provides to:
- slidingly associate a first module (207) and at least one second module (215);

- reciprocally clamp (using a lock 210) the first module (207) and the second module (215) into position (see at least para. [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

[Note: Under the principles of compact prosecution, the examiner provides an alternative rejection of claims 1 and 10 under 35 U.S.C. 103 as discussed below.]

Claims 1, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zemborain, in view of Cho et al. (US 2012/0090344 A1), hereinafter Cho.
Regarding claims 1 and 10, Zemborain teaches all the limitations as discussed above, except respective stabilizing members configured to be inserted in and cooperate with sliding guides provided on a frame of a window. 
However, Cho teaches a support member (200) for air pipes (at least 140) of portable air conditioners (100) comprising a first module (220) and at least one second module (240) sliding on said first module (220), wherein said first module (220) and said at least one second module (240) are provided, with respective stabilizing members (225) configured to be inserted in and cooperate with sliding guides provided on a frame of a window (see at least fig. 3) in order to firmly fix the support member on a window frame (see at least paras. [0010]-[0013]). 
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the support member of Zemborain to have stabilizing members configured to be inserted in and cooperate with sliding guides provided on a frame of a window, as taught by Cho, in order to firmly fix the support member on the window frame.  

Regarding claim 4, Zemborain as modified teaches the support member for air pipes as in claim 1 as discussed above, wherein said stabilizing members (Cho, 225) are integrated in said first module (220) and second module (240) and the respective ends are tapered and have respective substantially flat terminal portions (i.e. ends of the wall frame fixing part 227), with a constant thickness, which define said stabilizing members (see at least fig. 3 of Cho).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zemborain, in view of Cho and Phoenix Contact (End cap - NS 35/7,5 CAP - 1206560, Jun 6, 2012), hereinafter Phoenix.
Regarding claim 5, Zemborain as modified teaches the support member for air pipes as in claim 1 as discussed above, comprising adapter elements (213, fig. 3a), each of which can be associated with a respective end (i.e. ends/edges of the first module and the at least one of second module), of the first or of the second module, and comprising a body (i.e. body of elastic member 213) configured to couple with a respective module (207, 215).
Zemborain as modified does not explicitly disclose the adapter elements comprising a fin protruding from said body, and defining a respective stabilizing member. 

    PNG
    media_image1.png
    282
    446
    media_image1.png
    Greyscale

Annotated view of End cap of Phoenix

Phoenix teaches an end cap for rail end (see annotate view above). It is common knowledge to one having ordinary skill in the art that having end caps (i.e. adapter elements) provide protection while giving a finished look. For example, shower curtain rods allow the rods Phoenix rather than the elastic member (213) of Zemborain as modified is obvious.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the support member of Zemborain as modified to have adapter elements comprising a body configured to couple with a respective module, and a fin protruding from said body as taught by Phoenix as it does no more than yield predictable results of coupling the adapter elements with a respective module.

Regarding claim 6, Zemborain as modified teaches the support member for air pipes as in claim 5 as discussed above, wherein said adapter elements (i.e. end caps) can be associated thanks to the complementarity of their shape with respective sliding means (i.e. by attaching to the ends of rails). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zemborain, in view of Cho, Phoenix, and RepairClinic.com (GE Dishwasher Dish Rack Stop Clip Replacement #WD12X10304, Nov. 1, 2012), hereafter RepairClinic. 
Regarding claim 7, Zemborain as modified teaches the support member for air pipes as in claim 5 as discussed above, except wherein said first module and said at least one second 

    PNG
    media_image2.png
    390
    700
    media_image2.png
    Greyscale

Annotated view of RepairClinic at 0:14

RepairClinic teaches a rail (i.e. first module and/or at least one second module) provided with through slots configured to be associated with respective attach means (i.e. clips) provided in said adapter elements (see annotated view above)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the support member of Zemborain as modified to have where a first module and said at least one second module are provided with through slots configured to be associated with respective attachment means provided in said adapter elements, as taught by RepairClinic as it does no more than yield predictable results of coupling the adapter elements with a respective module.

Regarding claim 8, Zemborain as modified teaches the support member for air pipes as in claim 7 as discussed above, wherein said adapter elements (i.e. end caps) consist of a pair of semi-elements (i.e. fins), combinable during use, for clamping opposite surfaces on the two sides of said at least one first module and said second module (see annotated view of End cap above; where a rail slides between two fins to couple the end cap with the rail).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zemborain, in view of Cho and Lei et al. (CN 109724171 A), hereinafter Lei. For clarity, US equivalent of Lei (US 2020/0248911 A1) is being utilized as a translation. Citation of Lei will refer to US 2020/0248911 A1, however, CN 109724171 A is relied upon for rejection.
Regarding claim 9, Zemborain as modified teaches the support member for air pipes as in claim 1 as discussed above, except wherein said at least one second module (215) can be associated with another second module by means of a continuity element provided with attachment means for engaging said slots.
However, it is common knowledge to one having ordinary skill in the art that extending an element with the same element using a coupling (i.e. various pipe couplings such as compression, socket, flexible with clamps, threaded couplings, or etc...). 
Further, Lei teaches a support member (see at least fig. 9) for securing an air conditioner (200) to a window (310); wherein the support member comprises a first module (1) and at least one second module (at least 2 and 5); wherein at least one second module (at least 2 and 5) can be associated with another second module (5) by means of a continuity element (51) provided with attachment means (521) for engaging slots (511) in order to change the length of the support member (i.e. the at least one second module; see at least para. [0143]). 
Zemborain as modified to have the at least one second module associating with another second module by means of a continuity element provided with attachment means for engaging said slots, as taught by Lei, in order to change the length of the at least one second module. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/CHANG H. PARK/
Examiner
Art Unit 3763



/LARRY L FURDGE/Primary Examiner, Art Unit 3763